              Case 3:19-cv-05645-VC Document 83 Filed 07/01/20 Page 1 of 6

 1    Ian N. Feinberg (SBN 88324)                       David J.F. Gross (SB# 290951)
      ifeinberg@feinday.com                             Nick P. Chan (SB# 286925)
 2
      M. Elizabeth Day (SBN 177125)                     FAEGRE DRINKER BIDDLE & REATH LLP
 3    eday@feinday.com                                  1950 University Avenue, Suite 450
      Marc Belloli (SBN 244290)                         East Palo Alto, CA 94303
 4    mbelloli@feinday.com                              Telephone: (650) 324-6700
      Nicholas Martini (SBN 237687)                     Fax: (650) 324-6701
 5    nmartini@feinday.com                              david.gross@FaegreDrinker.com
 6    FEINBERG DAY KRAMER ALBERTI LIM                   nick.chan@FaegreDrinker.com
      TONKOVICH & BELLOLI LLP
 7    577 Airport Blvd, Suite 250                       Attorneys for Plaintiffs Boston Scientific
      Burlingame, CA. 94010                             Corporation
 8    Tele: 650 825-4300                                and Boston Scientific Scimed, Inc.
      Fax: 650 460-8443
 9                                                      [additional counsel listed on signature page]
10    Attorneys for Defendant BioCardia, Inc.

11
12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14
        BOSTON SCIENTIFIC CORPORATION, a                 Case No.: 3:19-cv-05645-VC
15      Delaware Corporation, BOSTON
        SCIENTIFIC SCIMED, INC., a Minnesota             SECOND JOINT CASE MANAGEMENT
16      Corporation, and FORTIS ADVISORS LLC,            STATEMENT
        as Securityholder Representative for the
17      Former Securityholders of nVision Medical        JURY TRIAL DEMANDED
        Corporation, a Delaware Corporation,
18                                                       Hon. Vince Chhabria
                             Plaintiffs,                 July 8, 2020
19             vs.                                       10:00 am
                                                         Courtroom 4
20      BIOCARDIA, INC., a Delaware Corporation          17th Floor

21                           Defendant.

22      BIOCARDIA, INC.,

23                           Counterclaimant,
        vs.
24
        BOSTON SCIENTIFIC CORPORATION,
25      BOSTON SCIENTIFIC SCIMED, INC.,
        FORTIS ADVISORS LLC, AND SURBHI
26      SARNA,

27                           Counterdefendants.

28


                                                    1
     No. 3:19-CV-05645-VC                                             SECOND JOINT CASE MANAGEMENT
                                                                                          STATEMENT
             Case 3:19-cv-05645-VC Document 83 Filed 07/01/20 Page 2 of 6

 1           Pursuant to Civil Local Rule 16-10(d), the plaintiffs and counterdefendants Boston
 2   Scientific Corporation and Boston Scientific Scimed, Inc. (collectively, “Boston Scientific”), the
 3   plaintiff and counterdefendant Fortis Advisors, LLC (“Fortis”), the defendant and counterclaimant
 4   Biocardia, Inc. (“BioCardia”), and the counterdefendant Surbhi Sarna submit this Joint Case
 5   Management Statement in anticipation of the Case Management Conference scheduled for July 8,
 6   2020 to report the progress that has been made since the parties’ last Case Management Statement
 7   was filed and to make proposals for the remainder of the case development process.
 8   1.      Overall Case Status
 9           On May 8, 2020 the Court issued an order tolling all deadlines in the scheduling order until
10   the case management conference on July 8, 2020. The parties have nevertheless completed an
11   initial mediation and have continued to make progress on discovery, though discovery efforts have
12   been hampered by the COVID-19 pandemic, which has impacted a number of aspects of this case,
13   including the taking of depositions. In addition, there are a number of important motions pending,
14   as outlined below, that will impact the scope of discovery and overall case management. Among
15   the pending motions is BioCardia’s motion to consolidate this case with Case No. 3:20-cv-02829
16   (“the nVision Case”). The counterdefendants oppose BioCardia’s motion to consolidate, at least
17   until resolution of whether BioCardia’s suit against the nineteen former nVision Medical
18   Corporation (“nVision”) shareholders will proceed.
19   2.      Pending Motions
20           A number of motions have been fully briefed and remain pending for resolution by the
21   Court, including:
22               a) Ms. Sarna’s Opposed Motion to Dismiss BioCardia, Inc.’s Amended Counterclaim
23                  (Dkt. 47, 54, 55, 58);
24               b) Ms. Sarna’s Unopposed Motion to Strike Portions of BioCardia, Inc.’s Amended
25                  Counterclaim (Dkt. 48, 56);
26               c) BioCardia’s Opposed Motion to Amend Scheduling Order and For Leave to File
27                  Second Amended Answer to Complaint and Counterclaims (Dkt. 60, 62, 63, 67, 68);
28               d) Faegre Drinker Biddle & Reath LLP’s Unopposed Motion for Order Permitting
                    Withdrawal and Substitution of Counsel for Fortis (Dkt. 75); and
                                                    2
     No. 3:19-CV-05645-VC                                              SECOND JOINT CASE MANAGEMENT
                                                                                           STATEMENT
             Case 3:19-cv-05645-VC Document 83 Filed 07/01/20 Page 3 of 6

 1               e) Scheduled for hearing July 16 ,2020: BioCardia’s Opposed Motion to Consolidate
 2                  and Set Schedule for Consolidated Cases (Dkt. 76 and 78-81).
 3               f) Scheduled for hearing July 16, 2010: EXXclaim Capital Partners I, LP’s Motion to
 4                  Dismiss, or in the Alternative, to Strike Portions of BioCardia, Inc.’s First Amended
 5                  Complaint (Case No. 3:20-cv-02829, Dkt. 43, 49, 53).
 6   3.      Discovery
 7           The parties have served and answered written discovery requests and have begun producing
 8   documents. The parties are engaged in ongoing discussions regarding the sufficiency of the
 9   discovery responses and document productions that have occurred thus far, but there are no current
10   discovery disputes that are ripe for resolution by the Court.
11           When the COVID-19 pandemic hit, the parties were less than a week away from the
12   deposition of Dr. Peter Altman and were in the process of scheduling the deposition of Ms. Surbhi
13   Sarna to occur a few weeks later. These two depositions are likely to be the two most important
14   depositions in the case, and the parties agree that they would prefer to take these depositions in
15   person. Therefore, these depositions have not yet occurred. The parties do agree that, given the
16   current circumstances, some or all of the other depositions in this case may need to occur remotely.
17   No depositions have yet occurred, but the parties anticipate working cooperatively to schedule all
18   necessary depositions in the coming months as discovery continues to progress.
19   4.      Scheduling
20           The parties propose the following dates for designation of experts, discovery cutoff, hearing
21   of dispositive motions, pretrial conference and trial:
22
               Fact Discovery Cutoff                          Friday, February 26, 2021
23
               Opening Expert Reports for Party with          Thursday, March 25, 2021
24
               Burden of Proof
25
               Opposing Expert Reports                        Thursday, May 6, 2021
26
               Reply Expert Reports                           Thursday, May 27, 2021
27
               Expert Discovery Cutoff                        Thursday, June 24, 2021
28
               Hearing of Dispositive Motions                 Thursday, October 21, 2021

                                                        3
     No. 3:19-CV-05645-VC                                                 SECOND JOINT CASE MANAGEMENT
                                                                                              STATEMENT
             Case 3:19-cv-05645-VC Document 83 Filed 07/01/20 Page 4 of 6

 1
               Pretrial Conference                         Monday, January 17, 2022
 2
               First Day of Trial                          Monday, February 14, 2022
 3
             BioCardia and nVision propose the same schedule in the nVision Case.
 4
             The parties recognize that their proposed trial date is beyond the date typically scheduled,
 5
     but seek their proposed trial date due to some unusual circumstances surrounding this filing. First,
 6
     this case is related to the nVision Case, and BioCardia has a pending opposed motion to consolidate
 7
     this case with the nVision Case. There are unresolved issues involving how the claims in the two
 8
     separate cases can be combined with BioCardia’s differing allegations regarding the relationship
 9
     between Boston Scientific Corporation and nVision Medical Corporation. There are a number of
10
     other motions also pending, as noted above, which will affect the scope of discovery, including Ms.
11
     Sarna’s Motion to Dismiss (Dkt. 47, 54, 55, 58);) and BioCardia’s Motion for Leave to Amend
12
     (Dkt. 60, 62, 63, 67, 68).
13
             Second, the COVID-19 pandemic is expected to continue to hamper the parties’ ability to
14
     take discovery, including depositions which all parties agree should be done in person in this case.
15
     The parties are prepared to move ahead with some remote depositions, but jointly prefer to take
16
     certain key depositions in person.
17
             Third, whether or not this case is consolidated with the nVision Case, the parties agree that
18
     discovery will be used in both cases. The parties also agree to work together to minimize the
19
     number of times individual witnesses may need to sit for deposition, though given the number of
20
     defendants who may be interested in asking questions of BioCardia witnesses, some BioCardia
21
     witnesses may need to sit for multiple depositions and/or depositions that last for more than the
22
     typical 7 hours.
23
             Fourth, as the pending motions indicate, this is a complex case involving patent, trade secret,
24
     and breach of contract issues, as well as other novel issues of law, and discovery requires
25
     coordination between multiple parties.
26
     5.      Settlement and ADR
27
             The parties held a mediation before Judge Edward Infante, Retired, of JAMS on January 21,
28
     2020. The parties have continued to discuss settlement both directly and through Judge Infante,

                                                       4
     No. 3:19-CV-05645-VC                                               SECOND JOINT CASE MANAGEMENT
                                                                                            STATEMENT
             Case 3:19-cv-05645-VC Document 83 Filed 07/01/20 Page 5 of 6

 1   with the last settlement discussions through Judge Infante taking place in May 2020, after the
 2   complaint in the nVision Case had been filed. The parties agree that their ADR obligations have
 3   already been satisfied and that no further formal mediation is likely to be productive at this time.
 4   The parties anticipate that there will be further efforts at settlement as this and the nVision Case
 5   progress.
 6
 7
 8
 9   Dated: July 1, 2020                     FAEGRE DRINKER BIDDLE & REATH LLP
10
                                             By:    /s/Kevin P. Wagner
11                                                 David J.F. Gross (SB# 290951)
                                                   Nick P. Chan (SB# 286925)
12                                                 FAEGRE DRINKER BIDDLE & REATH LLP
                                                   1950 University Avenue, Suite 450
13                                                 East Palo Alto, CA 94303
14                                                 Telephone: (650) 324-6700
                                                   Fax: (650) 324-6701
15                                                 david.gross@FaegreDrinker.com
                                                   nick.chan@FaegreDrinker.com
16
                                                   Timothy E. Grimsrud (pro hac vice)
17
                                                   Kevin P. Wagner (pro hac vice)
18                                                 Lauren J.F. Barta (pro hac vice)
                                                   Andrea I. Savageau (pro hac vice)
19                                                 FAEGRE DRINKER BIDDLE & REATH LLP
                                                   2200 Wells Fargo Center
20                                                 90 South 7th Street
                                                   Minneapolis, MN 55402
21
                                                   Telephone: (612) 766-8800
22                                                 Fax: (612) 766-1600
                                                   tim.grimsrud@FaegreDrinker.com
23                                                 kevin.wagner@FaegreDrinker.com
                                                   lauren.barta@FaegreDrinker.com
24                                                 andrea.savagaeu@FaegreDrinker.com
25                                                 Attorneys for Plaintiffs Boston Scientific Corporation,
                                                   and Boston Scientific Scimed, Inc.
26
27
28


                                                        5
     No. 3:19-CV-05645-VC                                                SECOND JOINT CASE MANAGEMENT
                                                                                             STATEMENT
             Case 3:19-cv-05645-VC Document 83 Filed 07/01/20 Page 6 of 6

 1   Dated: July 1, 2020                     FEINBERG DAY KRAMER ALBERTI LIM
                                             TONKOVICH & BELLOLI LLP
 2
 3                                           By:    /s/ Ian N. Feinberg
                                                   Ian N. Feinberg (SB# 88324)
 4                                                 FEINBERG DAY KRAMER ALBERTI LIM
                                                   TONKOVICH & BELLOLI LLP
 5                                                 577 Airport Blvd, Suite 250
 6                                                 Burlingame, CA. 94010
                                                   Tele: 650 825-4300
 7                                                 Fax: 650 460-8443
                                                   ifeinberg@feinday.com
 8
                                                   Attorneys for Defendant BioCardia, Inc.
 9
10   Dated: July 1, 2020                     FREITAS & WEINBERG LLP
11
                                             By:    /s/ Jessica N. Leal
12                                                 Robert E. Freitas (SBN 80948)
                                                   rfreitas@fawlaw.com
13                                                 Jessica N. Leal (SBN 267232)
                                                   jleal@fawlaw.com
14                                                 350 Marine Parkway, Suite 200
15                                                 Redwood Shores, CA 94065
                                                   Telephone: (650) 593-6300
16                                                 Facsimile: (650) 593-6301

17                                                 Attorneys for Counterdefendant Surbhi Sarna and for
                                                   Plaintiff Fortis Advisors LLC
18
19                                      SIGNATURE ATTESTATION
20           Pursuant to Civil L.R. 5-1(i), I hereby attest that all other signatories listed, and on whose
21   behalf the filing is submitted, concur in this document’s content and have authorized the filing of
22   this document with the use of their electronic signature.
23   July 1, 2020                                   /s/ Ian N. Feinberg
24
25
26
27
28


                                                        6
     No. 3:19-CV-05645-VC                                                 SECOND JOINT CASE MANAGEMENT
                                                                                              STATEMENT
